DETAILED ACTION

Prioritized Examination
This application continues to be examined under Track 1 prioritized examination.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made

Claims 23-42 are rejected under 35 U.S.C. 103 as being unpatentable over Langley et al. (US 2012/0150669 A1, hereinafter Langley) in view of Grider (US 2006/0190332 A1).

In regard to claim 23 and 38, Langley discloses a method (and related system):
providing the optical representation to the user (see ¶ 0042, disclosing  “the virtual machine-readable token 804 may be generated at a prior time or data and stored on the CPCD 102b”; see ¶ )
receiving optical scanner information from a transaction device having an optical scanner based on the optical scanner optically scanning the optical code, the optical scanner information including the information for use in the transaction (see ¶ 0121, disclosing “a CPCD 102B displaying a machine-readable optical code”; Fig. 10B);
identifying a user account associated with the user (see ¶ 0051, disclosing “[MPCD 102C may transmit the data extracted from the EMV card or virtual machine-readable token 804 (i.e. consumer account identifying information), along with other transaction data over communication link 103L back to stored value account server 108”); 
retrieving payment information from a database based on the user account, wherein the payment information is associated with the user account in the database (see ¶ 0100, disclosing “the system platform, such as the server 108, may instruct that funds be debited from the consumer account associated with the virtual machine-readable token 804 of EMC card and subsequently credit to the merchant account identified in merchant request”); and 
and providing transaction instructions to the transaction device, causing the transaction device to facilitate processing of the transaction using the payment information retrieved from the database and using the information for use in the transaction (see ¶ 0100, disclosing “the system platform, such as the server 108, may instruct that funds be debited from the consumer account associated with the virtual machine-readable token 804 of EMC card and subsequently credit to the merchant account identified in the merchant request”).
Langley fails to disclose:
personalizing, for a user, an optical representation that includes an optical code that optically encodes information for use in a transaction (see ¶ 0039).
Grider discloses:
personalizing, for a user, an optical representation that includes an optical code that optically encodes information for use in a transaction (see ¶ 0039); and
providing the optical representation to the user (see ¶ 0043).

In regard to claim 24, Langley discloses the method of claim 23 wherein the optical code includes a matrix 2D barcode including a quick response (QR) code (see ¶ 0171).

In regard to claim 25 and 39, Langley further discloses the method of claim 23, wherein the optical code includes a barcode (see Fig. 10B).

In regard to claim 26, Langley further discloses the method of claim 23, wherein the optical code includes an image that includes the information for use in the transaction encoded therein (see Fig. 10B).  

In regard to claim 27, Langley further discloses the method of claim 23, wherein the transaction device includes a point of sale (POS) terminal (see ¶ 0008, disclosing “merchant portable computing device (‘MPCD’)) and further that “MPCDs may be associated with one or more of the merchant accounts on the point-of-sale service site”).

In regard to claim 28 and 40, Langley discloses wherein the transaction device includes at least one of a portable electronic device, a mobile device, a phone, or a tablet (see ¶ 0040, disclosing “CPCD”).

In regard to claim 29, Langley further discloses wherein the optical scanner includes a camera.  (see ¶ 005, disclosing “camera”).

In regard to claim 30, Langley fails to disclose wherein providing the optical representation to the user includes printing a printout, wherein the optical representation includes the printout.
Grider discloses wherein providing the optical representation to the user includes printing a printout, wherein the optical representation includes the printout  (see ¶ 0040, disclosing “print a  barcode number”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the optical representation of Langley to include a printout, as disclosed by Grider, as a print-out is a well-known and ubiquitous device for of providing an optical code the predates the digital display of such barcodes.  Such a modification merely requires the substitution of a one type of scanning medium for another, and would provide the same predicable result.

In regard to claim 31, Langley further discloses the method of claim 23, wherein providing the optical representation to the user includes displaying the optical representation using a display (see ¶ 0036, “virtual machine-readable token 804 representative of a tangible credit or gift card presented on a display of a customer portable computing device 102B”).  

In regard to claim 32, Langley further discloses the method of claim 23, wherein the information for use in the transaction includes gift card information (see ¶ 0036, disclosing “gift card”).  

In regard to claim 33, Langley further discloser the method of claim 32, wherein the optical representation is a gift car associated with the gift card information (see ¶ 0036, disclosing “gift card”).    

In regard to claim 34 and 41, Langley further discloses the method of claim 23, wherein the optical scanner information includes user information identifying the user, wherein identifying the user account associated with the user is based on the user information identifying the user as received via the optical scanner information (see ¶ 0060, disclosing “a user ID”).  

In regard to claim 35, Langley further discloses the method of claim 23, wherein the payment information includes payment card information, wherein the transaction instructions are configured to facilitate processing of the transaction using at least the payment card information, wherein the payment card information includes at least one of credit card information or debit card information (see ¶ 0050, ¶ 0105 disclosing debit cards, ¶ 0107 disclosing credit cards).  

In regard to  36 and 42, Langley further discloses the method of claim 23, wherein the payment information includes cardless payment information associated with a cardless payment service, wherein the transaction instructions are configured to facilitate processing of the transaction using at least the cardless payment information associated with the cardless payment service (see ¶ 0050).

In regard to claim 37, Langley  discloses the method of claim 23, further comprising: decoding the information for use in the transaction that is optically encoded in the optical code in response to receipt of the optical scanner information based on the optical scanner optically scanning the optical code (see ¶ 0171, disclosing “scan such a barcode 804B).

Response to Arguments
Applicant’s arguments, see  Remarks, filed 09/21/2022, pp. 8-10, with respect to the rejections of claims 23-42 under 35 USC § 102 and § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of newly discovered prior art references, Langley and Grider.

Conclusion
This Office Action contains new grounds of rejection which were not necessitated by amendment.  Accordingly, it is being made NON-FINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
10/07/2022



/SCOTT A ZARE/Primary Examiner, Art Unit 3649